DETAILED ACTION
The following final Office action is in response to Applicant’s filing received on 08/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Status of the Claims
No claims are amended in Applicant’s response received on 08/26/2022.  Claims 1-24 are pending.

Response to Arguments
 Applicant’s arguments received on 08/26/2022 with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.  
Applicant argues the claims address the problem with the existing art in which "tasks may be allocated to a plurality of queues of agents without typically transmitting all of the information about the allocated tasks to each of the respective queues" (emphasis added). (Spec. at page 6, lines 18-20). There may be, however, "a need for transmitting more information about tasks arriving at a task assignment system to all queues of agents in order to optimize the overall performance task assignment system" (emphasis added). (Spec. at page 6, line 22 - page 7, line 2). "With information about all incoming tasks available, the BP strategy may be further optimized to increase the overall performance of the task assignment center 300, beyond what the BP strategy could achieve, for example, in task assignment center 200." (Spec. at page 14, lines 14-16).”  Applicant argues because the combination of the features recited in claim 1 is directed to "an improvement to the technology or technical field," the features integrate the allegedly identified abstract idea into a practical application, and thus claim 1 is not directed to an abstract idea.  Applicant further argues the features recited in claim 1 are not well-understood, routine and conventional as no references are cited disclosing those features.
Examiner respectfully disagrees.  The idea of pairing a task in a queue to an agent using more information than typically used is still considered an abstract idea and using computer functionality such as receiving/transmitting data by a computer and pairing by a computer does not go beyond merely using a computer as a tool to perform an abstract idea.  Also, claims can still be found patent-ineligible despite having a novel feature such as in Parker v. Flook.    
 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of allocating tasks to queues and determining the pairing of tasks in the queues to agents.  Independent claims 8 and 15 recite similar limitations and therefore the same abstract idea.  The limitations that recite an abstract idea are indicated in bold below: 

receiving, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the task assignment system, information about a plurality of tasks, wherein the plurality of tasks comprises at least a first task and a second task, the at least one computer processor comprising a parent pairing module; 
transmitting, by the at least one computer processor, the received information to a plurality of switches communicatively coupled to and configured to perform switching operations in the task assignment system, each switch associated with a queue of a plurality of queues, each queue including a plurality of agents; 
allocating, by the at least one computer processor, the first task to a first queue of the plurality of queues and the second task to a second queue of the plurality of queues;
pairing, by the at least one computer processor, the first task allocated to a first queue of the plurality of queues to an agent allocated to the first queue based at least in part on received information corresponding to the second task; and 
establishing, in at least one switch, a connection between the first task and the agent based upon the pairing.

	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, pair a task to an agent, which is a fundamental economic practice, managing personal behavior, and determining business relations.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic practices, managing personal behavior or determining business relations but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract.
These steps, as a whole and as drafted, are processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  In particular, the claims recite the additional elements for performing the abstract idea by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the task assignment system (claim 1), a system comprising at least one computer processor communicatively coupled to and configured to operate in the task assignment system (claim 8) and an article of manufacture comprising a non-transitory processor readable medium and instructions stored on the medium (claim 15).  The processor, system and article of manufacture are recited in the claims, and described in the specification, at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component (page 7 lines 3-15).  Also, the data gathering steps (i.e., receiving and transmitting information) and the step of establishing a connection by a switch based upon the result of the abstract idea (i.e., pairing) is considered insignificant extra-solution activity in view of MPEP 2106.05(g) with respect to pre-solution and post-solution activity that is incidental to the primary process which in this case the primary process is allocating tasks to queues and determining a pairing between tasks and agents.  Also, the processor and switches appear to be invoked and used in their ordinary capacity and recited at a high level of generality which are indications that an abstract idea has not been integrated into a practical application (see MPEP 2106.05(f)).  For example, the claimed switches perform switching operations and establishes a connection between the agent and task.  Similar to the telephone unit and digital camera of TLI Communications that the court noted were being used in their ordinary capacity and therefore invoking computer elements merely as a tool to perform an existing process, Applicant’s switches and switching operations or connections also appear to be invoked merely as a tool to perform and existing process (see MPEP 2106.05(f) 2100-65, 2100-66).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor, system and article of manufacture, singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  For the data gathering steps (i.e., receiving and transmitting information) and establishing a connection step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the data gathering steps and the establishing a connection step which are interpreted as sending a signal or message or data are similar to the steps of receiving or transmitting data over a network including to gather data which have been considered by the courts to be well-understood, routine and conventional functions when claimed in a merely generic manner as it is here (see MPEP 2106.05(d)(II) with respect to the Symantec, TLI, and OIP Techs. court decisions).  Also, the Brady prior art reference indicates such limitation of establishing a connection using a switch is well-understood, routine and conventional (see col. 12: 28-37 switching device used in transferring call and getting obtained information to agent; col. 12: 38-48 switching system).  Similarly the Chishti reference (2018/0167512) also indicates such limitation of establishing a connection using a switch is well-understood, routine and conventional (see paragraphs [0029]-[0034]).  Mere instructions to apply an exception using a generic computer component combined with insignificant extra-solution activity that is well-understood, routine and conventional cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims add to the judicial exception by further defining various claim elements (claims 2-4, 7, 9-11, 14, 16-18, and 21-24) or by adding further steps to the abstract idea (claims 5, 6, 12, 13, 19, and 20).  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chishti US 9,300,802 B1 (behavioral pairing Fig. 6, col. 10:12-35).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683